Citation Nr: 0939516	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-06 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to apportionment of the Veteran's VA disability 
compensation benefits. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

Appellant	Unrepresented


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to May 
1968.  The appellant is his estranged spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 apportionment 
decision of the above Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, which 
denied the appellant's claim for apportionment of the 
Veteran's compensation benefits on her behalf. 

In December 2008, the appellant testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge (Videoconference hearing); a copy of this transcript is 
associated with the record.   


FINDINGS OF FACT

1.  The Veteran currently reasonably discharges his 
responsibility for the support of the appellant.

2.  Apportionment of the Veteran's VA compensation benefits 
would constitute a hardship on the Veteran. 



CONCLUSION OF LAW

The criteria for a special apportionment of the Veteran's VA 
compensation benefits to the appellant are not met.  38 
U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that this case involves a simultaneously 
contested claim.  38 C.F.R. § 20.3(p) (2008).  As a 
simultaneously contested claim, special procedural 
regulations are applicable.  Under 38 C.F.R. § 19.100 (2008), 
all interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the right and time 
limit for initiating an appeal, as well as hearing and 
representation rights.  Under 38 C.F.R. § 19.101(2008), upon 
the filing of a notice of disagreement (NOD) in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the statement of the case (SOC).  
Pursuant to 38 C.F.R. § 19.102 (2008), when a substantive 
appeal is filed in a simultaneously contested claim, the 
content of the substantive appeal will be furnished to the 
other contesting parties to the extent that it contains 
information which could directly affect the payment or 
potential payment of the benefit which is the subject of the 
contested claim.  See 38 U.S.C.A. § 7105A (West 2002).

Further, if a hearing is scheduled for any party to a 
simultaneously contested claim, the other contesting claimant 
and their representative, if any, will be allowed to present 
opening testimony and argument; the appellant will then be 
allowed an opportunity to present testimony and argument in 
rebuttal.  38 C.F.R. § 20.713(a) (2008).

The record in this case shows that both the Veteran and the 
appellant were provided with a statement of the case, and 
both parties have been afforded the opportunity to attend a 
hearing or to otherwise offer argument pertinent to the 
matter on appeal.  Thus, the RO has fully complied with the 
above-cited procedures.

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009).  
However, it does not appear that VA's duties to notify and 
assist are applicable to claims such as the one decided 
herein.

These notice requirements are not applicable, for example, to 
cases involving the waiver of recovery of overpayment claims 
because the statute at issue in such cases was not found in 
Title 38, United States Code, Chapter 51.  Barger v. 
Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at 
issue in this matter is not found in Chapter 51 (rather, in 
Chapter 53).  In addition, VA's duties to notify and assist 
do not apply to decisions regarding how benefits are paid.  
Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An 
apportionment decision involves deciding how existing 
benefits are to be paid; thus, under Sims, VA's duty to 
notify and assist is not applicable to this claim and will 
not be further addressed.

Analysis

The appellant has claimed entitlement to apportionment of the 
Veteran's benefits.  She has essentially contended both that 
the Veteran is not reasonably discharging his responsibility 
for her support and that she experiences hardship in the 
absence of apportionment.  

VA regulations provide for two types of apportionments.  The 
first type is a 'general' apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, all or any part of the compensation payable on 
account of any Veteran may be apportioned if the Veteran is 
not residing with his spouse or children, and the Veteran is 
not reasonably discharging his responsibility for the 
spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 
38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type is a 'special' apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be apportioned between the Veteran and his 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  A Veteran's compensation may be 
specially apportioned if hardship is shown to exist on the 
part of the Veteran's dependents, as long as such 
apportionment would not cause undue hardship to the Veteran.  
In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
Veteran and those dependents on whose behalf the 
apportionment is claimed, and the special needs of the 
Veteran, his dependents and the apportionment claimants.  
Apportionment of more than 50 percent of the Veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits would not provide a reasonable 
amount for any apportionee.  38 C.F.R. § 3.451. 

Based on the evidence of record, the appellant is not 
entitled to general apportionment.  The record shows that the 
amount of VA benefits the Veteran receives includes an amount 
to compensate for his wife, who is listed as a dependent.  
His wife is estranged and lives at a separate residence.  On 
the occasion of the aforementioned hearing, the appellant 
testified that she should be entitled to the spousal 
allowance of the Veteran's compensation benefits.  In this 
regard, the Veteran has submitted evidence that he pays $915 
per month of the appellant's expenses.  The Board notes that 
the appellant has indicated that she does not receive a 
monthly check in the amount of $915 from the Veteran; 
however, he has not claimed that he sends this amount to the 
appellant.  Instead, he had submitted evidence that he pays 
expenses for her directly to the creditors.  As such, the 
Board finds that the Veteran is reasonably discharging his 
responsibility for support of the appellant and a general 
apportionment of his disability compensation benefits is not 
warranted.  38 C.F.R. § 3.450.
 
Moreover, it does not appear that the appellant is entitled 
to a special apportionment.  The appellant has submitted 
statements which show that her monthly expenses are greater 
than her monthly income, causing her a hardship.  However, 
the Veteran has also submitted statements that he has a 
negative balance, that his expenses are greater than his 
monthly income.  As noted above, a Veteran's compensation may 
be specially apportioned, as long as such apportionment would 
not cause undue hardship to the Veteran.  38 C.F.R. § 3.451.  
In this case, any apportionment would cause undue hardship to 
the Veteran.  Therefore, a special apportionment is not 
merited.


ORDER

Apportionment of the Veteran's VA disability compensation 
benefits is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


